ORDER

PER CURIAM:
AND NOW, this 22nd day of January, 1997, there having been filed with this Court by William D. Hobson his verified Statement of Resignation dated December 5,1996, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of William D. Hobson be and it is hereby accepted and he is DISBARRED ON CON*137SENT from the Bar of the Commonwealth of Pennsylvania; and it is farther ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.